DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
Regarding the objection to drawings, applicant alleges “a second lens module disposed on the surface for coupling a second light beam from a second optical fiber and adjusting a second optical path of the second light beam; and a photodetector disposed on the substrate, having a light receiving surface receiving the second light beam in a direction substantially parallel to the surface” in claim 5 is illustrated in Figs. 1-2 and 4.  The examiner respectfully disagrees.  Fig. 1 does not illustrate any lens modules or a substrate, nor first and second lens modules on a common substrate as required by claim 5.  Figs. 2 and 4 illustrate first and second lens modules on different and distinct substrates, which is consistent which applicant’s own disclosure that each may be “a standalone device”.  In conclusion, none of the drawings properly illustrates both the first and second modules being on a common substrate, or how they are arranged and/or aligned on the substrate in order to function as described in claim 5.
Regarding claims 1, 5, 8, the claims are amended to require the lens modules to be disposed on an edge of the substrate and applicant alleges the claims as amended are not taught or suggested by Heroux or Razdan previously cited.  The examiner respectfully disagrees with this interpretation of the Heroux reference.  While Heroux in Fig. 2 teaches a lens module 15 being at a central location on the substrate 5 between a VCSEL 10 and a driver IC chip 35, Heroux also teaches in a separate embodiment illustrated in Fig. 11 that the same lens module 15 can be on an edge of the substrate 5 opposing the IC chip 35 while the VCSEL is disposed in the middle.   Finally, it is noted that the amendments are .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a second lens module disposed on the surface for coupling a second light beam from a second optical fiber and adjusting a second optical path of the second light beam; and a photodetector disposed on the substrate, having a light receiving surface receiving the second light beam in a direction substantially parallel to the surface” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant should note specific arrangements, orientation, relative size of components illustrated and not supported by the original disclosure may be considered new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by U.S. PGPub 2019/0113695 to Heroux et al.
Regarding claim 1, Heroux teaches an optical transmitter (Fig. 11) comprises: a substrate (5) having a surface (upper surface as illustrated in Fig. 11); a laser (optoelectronic/OE chip 10) disposed on the substrate, the laser having a light-emitting surface (its right surface as illustrated in Fig. 11) emitting a light beam in a direction substantially parallel to the surface (identical to a lateral direction L1 as illustrated in Fig. 2); and a lens module (lens array 15) disposed on the surface and an edge of the substrate (near a right endface of the substrate) for adjusting an optical path (identical to an upward direction V1 as illustrated in Fig. 2) of the light beam to couple the light beam to an optical fiber (optical fibers 19 above the lens array 15 identical to illustration of Fig. 2).  It is noted that the amendments are 
Regarding claim 2, the laser has a laser side surface (bottom surface as illustrated in Fig. 2) orthogonal to the light-emitting surface, and the laser side surface is adhered to the surface of the substrate through an adhesive layer (“adhesive is applied to the OE chip and the lens array to fix the OE chip and the lens array to the substrate”, [0048]).
Regarding claim 4, the laser is a vertical cavity surface emitting laser ([0036]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2015/0331204 to Razdan et al. in view of Heroux et al.  Razdan teaches an optical transmitter (Fig. 2) comprises: a substrate (202) having a surface (upper surface as illustrated in Fig. 2); a VCSEL laser (VCSEL structure 208) disposed on the substrate, the laser having a light-emitting surface (right surface as illustrated in Fig. 2) emitting a light beam in a direction substantially parallel to the surface (horizontal .
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Razdan et al. and/or Heroux et al. as applied to claim 1 above, and further in view of CN103984068B patent publication (the ‘068 publication).
Regarding claim 5, Razdan and/or Heroux teaches, as stated in 35 USC 102 rejections above, an optical transmitter comprises: a substrate having a surface; an optical transmitter comprising: a laser 
Regarding claim 6, each of Razdan and Heroux teaches the laser has a laser side surface orthogonal to the light-emitting surface, and the laser side surface is adhered to the surface of the substrate through an adhesive layer as discussed in rejection to claim 2 above.
Regarding claim 7, Razdan and Heroux suggest the first lens module has a light-incident surface, a light-emitting surface, and a lens side surface between the light-incident surface and the light-emitting surface, and the lens side surface is adhered to the surface of the substrate through an adhesive layer as discussed in rejection to claim 3 above.
Regarding claim 8, each of Razdan and Heroux teaches the laser is a vertical cavity surface emitting laser as discussed in rejection to claim 4 above.
Regarding claim 9, each of Razdan and Heroux teaches a method for manufacturing an optical transmitter, comprising: providing a substrate having a surface; disposing a laser on the substrate, the laser having a light-emitting surface emitting a light beam in a direction substantially parallel to the 
Regarding claim 10, each of Razdan and Heroux teaches the laser has a laser side surface orthogonal to the light-emitting surface, and the laser side surface is adhered to the surface of the substrate through an adhesive layer as discussed in rejection to claim 2 above.
Regarding claim 11, Razdan and Heroux suggest the first lens module has a light-incident surface, a light-emitting surface, and a lens side surface between the light-incident surface and the light-emitting surface, and the lens side surface is adhered to the surface of the substrate through an adhesive layer as discussed in rejection to claim 3 above.
Regarding claim 12, each of Razdan and Heroux teaches the laser is a vertical cavity surface emitting laser as discussed in rejection to claim 4 above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883